737 N.W.2d 758 (2007)
Mark METRO, Robert F. Wardrop, II, Donald Turnwall, and Nancee L. Turnwall, Plaintiffs-Appellants,
v.
AMWAY ASIA PACIFIC LTD., New AAP Limited, Stephen A. Van Andel, Richard M. Devos, Jr., Douglas L. Devos, and Goldman Sachs & Company, Defendants-Appellees.
Docket No. 132318. COA No. 258902.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the motion for reconsideration of this Court's February 27, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.